 

Securities Purchase Agreement

 

This Securities Purchase Agreement (this “Agreement”), dated as of May 18, 2017,
is entered into by and among MGT Capital Investments, Inc., a Delaware
corporation (“Company”), MGT Mining One, Inc., a Delaware corporation (“Mining
Sub”, and together with Company, “Borrower”), and Iliad Research and Trading,
L.P., a Utah limited partnership, its successors and/or assigns (“Investor”).

 

A. Company and Borrower are executing and delivering this Agreement in reliance
upon the exemption from securities registration afforded by the Securities Act
of 1933, as amended (the “1933 Act”), and the rules and regulations promulgated
thereunder by the United States Securities and Exchange Commission (the “SEC”).

 

B. Investor desires to purchase and Borrower desires to issue and sell, upon the
terms and conditions set forth in this Agreement (i) a Secured Convertible
Promissory Note, in the form attached hereto as Exhibit A, in the original
principal amount of $1,355,000.00 (the “Note”), convertible into shares of
common stock, $0.001 par value per share, of Company (the “Common Stock”), upon
the terms and subject to the limitations and conditions set forth in such Note,
and (ii) a Warrant to Purchase Shares of Common Stock, substantially in the form
attached hereto as Exhibit B (the “Warrant”).

 

C. Mining Sub is a wholly owned subsidiary of Company that (i) is a part of the
Company’s ongoing business operations, (ii) holds and/or controls various
assets, and (iii) is a co-borrower under the Note. The proceeds from the Note
will provide substantial benefits to both Company and Mining Sub.

 

D. This Agreement, the Note, the Warrant, the Escrow Agreement (as defined
below), the Mining Sub Security Agreement (as defined below), the Pledge
Agreement (as defined below), and all other certificates, documents, agreements,
resolutions and instruments delivered to any party under or in connection with
this Agreement, as the same may be amended from time to time, are collectively
referred to herein as the “Transaction Documents”.

 

E. For purposes of this Agreement: “Conversion Shares” means all shares of
Common Stock issuable upon conversion of all or any portion of the Note;
“Warrant Shares” means all shares of Common Stock issuable upon the exercise of
or pursuant to the Warrant; and “Securities” means, collectively, the Note, the
Conversion Shares, the Warrant and the Warrant Shares.

 

NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Company and Investor hereby agree as follows:

 

1. Purchase and Sale of Securities.

 

1.1. Purchase of Securities. Borrower shall issue and sell to Investor and
Investor agrees to purchase from Borrower the Note and the Warrant. In
consideration thereof, Investor shall pay the Purchase Price (as defined below)
to Borrower.

 

1.2. Form of Payment. On the Closing Date (as defined below), Investor shall pay
the Purchase Price, payable in United States Dollars, by wire transfer of
immediately available funds pursuant to an Escrow Agreement in substantially the
form attached hereto as Exhibit C against delivery of the Note and the Warrant.

 

  1 

  

 

1.3. Closing Date. Subject to the satisfaction (or written waiver) of the
conditions set forth in Section 5 and Section 6 below, the date of the issuance
and sale of the Securities pursuant to this Agreement (the “Closing Date”) shall
be May 18, 2017, or such other mutually agreed upon date. The closing of the
transactions contemplated by this Agreement (the “Closing”) shall occur on the
Closing Date by means of the exchange by email of signed .pdf documents, but
shall be deemed for all purposes to have occurred at the offices of Hansen Black
Anderson Ashcraft PLLC in Lehi, Utah.

 

1.4. Collateral for the Note. The Note shall be secured by (i) the collateral
set forth in that certain Security Agreement attached hereto as Exhibit D
listing all of Mining Sub’s assets as security for Mining Sub’s obligations
under the Transaction Documents (the “Mining Sub Security Agreement”), and (ii)
a Pledge Agreement substantially in the form attached hereto as Exhibit E (the
“Pledge Agreement”) whereby Company is pledging all of the common stock of
Mining Sub as security for Company’s obligations under the Transaction
Documents.

 

1.5. Original Issue Discount; Transaction Expense Amount. The Note carries an
original issue discount of $225,000.00 (the “OID”). In addition, Company agrees
to pay $5,000.00 to Investor to cover Investor’s legal fees, accounting costs,
due diligence, monitoring and other transaction costs incurred in connection
with the purchase and sale of the Securities (the “Transaction Expense Amount”),
all of which amount is included in the initial principal balance of the Note.
The “Purchase Price”, therefore, shall be $1,125,000.00, computed as follows:
$1,355,000.00 initial principal balance, less the OID, less the Transaction
Expense Amount.

 

2. Investor’s Representations and Warranties. Investor represents and warrants
to Company that as of the Effective Date: (i) this Agreement, its execution and
its delivery has been duly and validly authorized; (ii) this Agreement
constitutes a valid and binding agreement of Investor enforceable in accordance
with its terms; (iii) Investor is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D of the 1933 Act; and (iv) the Investor
has had the opportunity to conduct a due diligence investigation of the Company
and the Mining Sub, their respective businesses, assets, financial condition,
results of operations and prospects, and the Investor has had the opportunity to
ask questions of and receive answers from management to the satisfaction of the
Investor.

 

  2 

  

 

3. Borrower’s Representations and Warranties.

 

3.1. Company Representations and Warranties. Company represents and warrants to
Investor that as of the Effective Date: (i) Company is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation and has the requisite corporate power to own its properties and to
carry on its business as now being conducted; (ii) Company is duly qualified as
a foreign corporation to do business and is in good standing in each
jurisdiction where the nature of the business conducted or property owned by it
makes such qualification necessary; (iii) Company has registered its Common
Stock under Section 12(g) of the Securities Exchange Act of 1934, as amended
(the “1934 Act”), and is obligated to file reports pursuant to Section 13 or
Section 15(d) of the 1934 Act; (iv) each of the Transaction Documents and the
transactions contemplated hereby and thereby, have been duly and validly
authorized by Company and all necessary actions have been taken; (v) this
Agreement, the Note, the Warrant, the Escrow Agreement, the Pledge Agreement and
the other applicable Transaction Documents have been duly executed and delivered
by Company and constitute the valid and binding obligations of Company
enforceable in accordance with their terms, subject as to enforceability only to
general principles of equity and to bankruptcy, insolvency, moratorium, and
other similar laws affecting the enforcement of creditors’ rights generally;
(vi) except as set forth under Schedule 3.1(vi), the execution and delivery of
the Transaction Documents by Company, the issuance of the Securities in
accordance with the terms hereof, and the consummation by Company of the other
transactions contemplated by the Transaction Documents do not and will not
conflict with or result in a breach by Company of any of the terms or provisions
of, or constitute a default under (a) Company’s formation documents or bylaws,
each as currently in effect, (b) any indenture, mortgage, deed of trust, or
other material agreement or instrument to which Company is a party or by which
it or any of its properties or assets are bound, including, without limitation,
any listing agreement for the Common Stock, or (c) any existing applicable law,
rule, or regulation or any applicable decree, judgment, or order of any court,
United States federal, state or foreign regulatory body, administrative agency,
or other governmental body having jurisdiction over Company or any of Company’s
properties or assets; (vii) except as set forth under Schedule 3.1(vii), no
further authorization, approval or consent of any court, governmental body,
regulatory agency, self-regulatory organization, or stock exchange or market or
the stockholders or any lender of Company is required to be obtained by Company
for the issuance of the Securities to Investor or the entering into of the
Transaction Documents; (viii) none of Company’s filings with the SEC contained,
at the time they were filed, any untrue statement of a material fact or omitted
to state any material fact required to be stated therein or necessary to make
the statements made therein, in light of the circumstances under which they were
made, not misleading; (ix) except as set forth under Schedule 3.1(ix), the
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by Company with the SEC under the 1934 Act on a timely
basis or has received a valid extension of such time of filing and has filed any
such report, schedule, form, statement or other document prior to the expiration
of any such extension; (x) except as set forth under Schedule 3.1(x), there is
no action, suit, proceeding, inquiry or investigation before or by any court,
public board or body pending or, to the knowledge of Company, threatened against
or affecting Company before or by any governmental authority or non-governmental
department, commission, board, bureau, agency or instrumentality or any other
person, wherein an unfavorable decision, ruling or finding would have a material
adverse effect on Company or which would adversely affect the validity or
enforceability of, or the authority or ability of Company to perform its
obligations under, any of the Transaction Documents; (xi) Company has not
consummated any financing transaction that has not been disclosed in a periodic
filing or current report with the SEC under the 1934 Act; (xii) Company is not,
nor has it been at any time in the previous twelve (12) months, a “Shell
Company,” as such type of “issuer” is described in Rule 144(i)(1) under the 1933
Act; (xiii) with respect to any commissions, placement agent or finder’s fees or
similar payments that will or would become due and owing by Company to any
person or entity as a result of this Agreement or the transactions contemplated
hereby (“Broker Fees”), any such Broker Fees will be made in full compliance
with all applicable laws and regulations and only to a person or entity that is
a registered investment adviser or registered broker-dealer; (xiv) Investor
shall have no obligation with respect to any Broker Fees or with respect to any
claims made by or on behalf of other persons for fees of a type contemplated in
this subsection that may be due in connection with the transactions contemplated
hereby and Company shall indemnify and hold harmless each of Investor,
Investor’s employees, officers, directors, stockholders, members, managers,
agents, and partners, and their respective affiliates, from and against all
reasonable claims, losses, damages, costs (including the reasonable costs of
preparation and attorneys’ fees) and expenses suffered in respect of any such
claimed Broker Fees; (xv) when issued, the Conversion Shares and the Warrant
Shares will be duly authorized, validly issued, fully paid for and
non-assessable, free and clear of all liens, claims, charges and encumbrances;
(xvi) neither Investor nor any of its officers, directors, stockholders,
members, managers, employees, agents or representatives has made any
representations or warranties to Company or any of its officers, directors,
employees, agents or representatives except as expressly set forth in the
Transaction Documents and, in making its decision to enter into the transactions
contemplated by the Transaction Documents, Company is not relying on any
representation, warranty, covenant or promise of Investor or its officers,
directors, members, managers, employees, agents or representatives other than as
set forth in the Transaction Documents; (xvii) Company acknowledges that the
State of Utah has a reasonable relationship and sufficient contacts to the
transactions contemplated by the Transaction Documents and any dispute that may
arise related thereto such that the laws and venue of the State of Utah, as set
forth more specifically in Section 9.3 below, shall be applicable to the
Transaction Documents and the transactions contemplated therein; and (xviii)
Company has performed due diligence and background research on Investor and its
affiliates including, without limitation, John M. Fife, and, to its
satisfaction, has made inquiries with respect to all matters Company may
consider relevant to the undertakings and relationships contemplated by the
Transaction Documents including, among other things, the following:
http://investing.businessweek.com/research/stocks/people/person.asp?personId=7505107&ticker=UAHC;
SEC Civil Case No. 07-C-0347 (N.D. Ill.); SEC Civil Action No. 07-CV-347 (N.D.
Ill.); and FINRA Case #2011029203701. Company, being aware of the matters
described in subsection (xviii) above, acknowledges and agrees that such
matters, or any similar matters, have no bearing on the transactions
contemplated by the Transaction Documents and covenants and agrees it will not
use any such information as a defense to performance of its obligations under
the Transaction Documents.

 

  3 

  

 

3.2. Mining Sub Representations and Warranties. Mining Sub represents and
warrants to Investor that: (i) Mining Sub is a corporation duly organized,
validly existing and in good standing under the laws of its state of
organization and has the requisite company power to own its properties and to
carry on its business as now being conducted; (ii) Mining Sub is duly qualified
as a foreign entity to do business and is in good standing in each jurisdiction
where the nature of the business conducted or property owned by it makes such
qualification necessary; (iii) each of the Transaction Documents and the
transactions contemplated hereby and thereby, have been duly and validly
authorized by Mining Sub; (iv) this Agreement, the Note, the Mining Sub Security
Agreement, the Escrow Agreement, and the other applicable Transaction Documents
have been duly executed and delivered by Mining Sub and constitute the valid and
binding obligations of Mining Sub enforceable in accordance with their terms,
subject as to enforceability only to general principles of equity and to
bankruptcy, insolvency, moratorium, and other similar laws affecting the
enforcement of creditors’ rights generally; (v) except as set forth in Schedule
3.2(v), the execution and delivery of this Agreement, the Note, the Mining Sub
Security Agreement, the Escrow Agreement, and the other applicable Transaction
Documents by Mining Sub does not and will not conflict with or result in a
breach by Mining Sub of any of the terms or provisions of, or constitute a
default under (a) Mining Sub’s formation documents or operating agreement, each
as currently in effect, (b) any indenture, mortgage, deed of trust, or other
material agreement or instrument to which Mining Sub is a party or by which it
or any of its properties or assets are bound, or (c) to Mining Sub’s knowledge,
any existing applicable law, rule, or regulation or any applicable decree,
judgment, or order of any court, United States federal or state regulatory body,
administrative agency, or other governmental body having jurisdiction over
Mining Sub or any of Mining Sub’s properties or assets; (vi) Mining Sub has
taken no action which would give rise to any claim by any person or entity for a
brokerage commission, placement agent or finder’s fees or similar payments by
Investor relating to the Note or the transactions contemplated hereby; (vii)
Investor shall have no obligation with respect to investment fees or with
respect to any claims made by or on behalf of other persons for fees of a type
contemplated in this subsection that may be due in connection with the
transactions contemplated hereby and Mining Sub shall indemnify and hold
harmless each of Investor, Investor’s employees, officers, directors,
stockholders, managers, agents, and partners, and their respective affiliates,
from and against all reasonable claims, losses, damages, costs (including the
reasonable costs of preparation and attorneys’ fees) and expenses suffered in
respect of any such claimed or existing fees; and (viii) Mining Sub has
performed due diligence and background research on Investor and its affiliates
including, without limitation, John M. Fife, and, to its satisfaction, has made
inquiries with respect to all matters Mining Sub may consider relevant to the
undertakings and relationships contemplated by the Transaction Documents
including, among other things, the following:
http://investing.businessweek.com/research/stocks/people/person.asp?personId=7505107&ticker=UAHC;
SEC Civil Case No. 07-C-0347 (N.D. Ill.); SEC Civil Action No. 07-CV-347 (N.D.
Ill.); and FINRA Case #2011029203701. Mining Sub, being aware of the matters
described in subsection (viii) above, acknowledges and agrees that such matters,
or any similar matters, have no bearing on the transactions contemplated by the
Transaction Documents and covenants and agrees it will not use any such
information as a defense to performance of its obligations under the Transaction
Documents.

 

  4 

  

 

4. Borrower Covenants. Until all of Borrower’s obligations under all of the
Transaction Documents are paid and performed in full, or within the timeframes
otherwise specifically set forth below, Company and Mining Sub, as applicable,
will at all times comply with the following covenants: (i) so long as Investor
beneficially owns any of the Securities and for at least twenty (20) Trading
Days (as defined in the Note) thereafter, Company will timely file on the
applicable deadline, as may be extended in accordance with applicable
regulations, all reports required to be filed with the SEC pursuant to Sections
13 or 15(d) of the 1934 Act, and will take all reasonable action under its
control to ensure that adequate current public information with respect to
Company, as required in accordance with Rule 144 of the 1933 Act, is publicly
available, and will not terminate its status as an issuer required to file
reports under the 1934 Act even if the 1934 Act or the rules and regulations
thereunder would permit such termination; (ii) the Common Stock shall be listed
or quoted for trading on any of (a) NYSE, (b) NASDAQ, (c) OTCQX, (d) OTCQB, or
(e) OTC Pink Current Information; (iii) when issued, the Conversion Shares and
the Warrant Shares will be duly authorized, validly issued, fully paid for and
non-assessable, free and clear of all liens, claims, charges and encumbrances;
(iv) trading in Company’s Common Stock will not be suspended, halted, chilled,
frozen, reach zero bid or otherwise cease on Company’s principal trading market;
(v) Company will not make any Variable Security Issuance (as defined below) that
results in Company receiving net proceeds of less than $1,000,000.00 without
Investor’s prior written consent, which consent may be granted or withheld in
Investor’s sole and absolute discretion; (vi) at Closing and on the first day of
each calendar quarter for so long as the Note remains outstanding or on any
other date during which the Note is outstanding, as may be requested by
Investor, Company shall cause its Chief Executive Officer or President to
provide to Investor a certificate in substantially the form attached hereto as
Exhibit F (the “Officer’s Certificate”) certifying in his personal capacity and
in his capacity as Chief Executive Officer or President of Company that Company
has not made any Variable Security Issuances where Company received net proceeds
of less than $1,000,000.00 without first obtaining Investor’s written consent;
(vii) if at any time the Common Stock trades below $0.005, Company shall, as
soon as practicable but in no event longer than sixty (60) days thereafter,
reduce the par value of its Common Stock to $0.00001 or below; and (viii) Mining
Sub will not transfer any of its assets outside of the ordinary course of
business. For purposes hereof, the term “Variable Security Issuance” means any
issuance of any Company securities that (A) have or may have conversion rights
of any kind, contingent, conditional or otherwise, in which the number of shares
that may be issued pursuant to such conversion right varies with the market
price of the Common Stock, or (B) are or may become convertible into Common
Stock (including without limitation convertible debt, warrants or convertible
preferred stock), with a conversion price that varies with the market price of
the Common Stock, even if such security only becomes convertible following an
event of default, the passage of time, or another trigger event or condition.
For avoidance of doubt, the issuance of shares of Common Stock under, pursuant
to, in exchange for or in connection with any contract or instrument, whether
convertible or not, is deemed a Variable Security Issuance for purposes hereof
if the number of shares of Common Stock to be issued is based upon or related in
any way to the market price of the Common Stock, including, but not limited to,
Common Stock issued in connection with a Section 3(a)(9) exchange, a Section
3(a)(10) settlement, or any other similar settlement or exchange.

 

5. Conditions to Borrower’s Obligation to Sell. The obligation of Borrower
hereunder to issue and sell the Securities to Investor at the Closing is subject
to the satisfaction, on or before the Closing Date, of each of the following
conditions:

 

5.1. Investor shall have executed all applicable Transaction Documents and
delivered the same to Borrower.

 

5.2. Investor shall have delivered the Purchase Price into escrow in accordance
with Section 1.2 above.

 

  5 

  

 

6. Conditions to Investor’s Obligation to Purchase. The obligation of Investor
hereunder to purchase the Securities at the Closing is subject to the
satisfaction, on or before the Closing Date, of each of the following
conditions, provided that these conditions are for Investor’s sole benefit and
may be waived by Investor at any time in its sole discretion:

 

6.1. Company shall have executed this Agreement, the Note, the Warrant, the
Escrow Agreement and the Pledge Agreement and delivered the same to Investor.

 

6.2. Mining Sub shall have executed this Agreement, the Note, the Escrow
Agreement, and the Mining Sub Security Agreement and delivered the same to
Investor.

 

6.3. Company’s Chief Executive Officer or President shall have executed the
Officer’s Certificate and delivered the same to Investor.

 

6.4. Company shall have delivered to Investor a fully executed Irrevocable
Letter of Instructions to Transfer Agent (the “TA Letter”) substantially in the
form attached hereto as Exhibit G acknowledged and agreed to in writing by
Company’s transfer agent (the “Transfer Agent”).

 

6.5. Company shall have delivered to Investor a fully executed Secretary’s
Certificate substantially in the form attached hereto as Exhibit H evidencing
Company’s approval of the Transaction Documents.

 

6.6. Company shall have delivered to Investor a fully executed Share Issuance
Resolution substantially in the form attached hereto as Exhibit I to be
delivered to the Transfer Agent.

 

6.7. Mining Sub shall have delivered to Investor a fully executed Secretary’s
Certificate substantially in the form attached hereto as Exhibit J evidencing
Mining Sub’s approval of the Transaction Documents.

 

6.8. Company and Mining Sub shall have delivered to Investor fully executed
copies of all other Transaction Documents required to be executed by either such
Borrower herein or therein.

 

7. Reservation of Shares. On the date hereof, Company will reserve 6,500,000
shares of Common Stock from its authorized and unissued Common Stock to provide
for all issuances of Common Stock under the Note and the Warrant (the “Share
Reserve”). Company further agrees to add additional shares of Common Stock to
the Share Reserve in increments of 500,000 shares as and when requested by
Investor if as of the date of any such request the number of shares being held
in the Share Reserve is less than (i) three (3) times the number of shares of
Common Stock obtained by dividing the Outstanding Balance (as defined in the
Note) as of the date of the request by the Redemption Conversion Price (as
defined in the Note), plus (ii) three (3) times the number of Warrant Shares (as
determined pursuant to the Warrant) deliverable upon full exercise of the
Warrant. Company shall further require the Transfer Agent to hold the shares of
Common Stock reserved pursuant to the Share Reserve exclusively for the benefit
of Investor and to issue such shares to Investor promptly upon Investor’s
delivery of a conversion notice under the Note or a notice of exercise under the
Warrant.

 

8. Terms of Future Financings. So long as the Note is outstanding, Company or
Mining Sub of any security with any term or condition more favorable to the
holder of such security or with a term in favor of the holder of such security
that was not similarly provided to Investor in the Transaction Documents, then
Company shall notify Investor of such additional or more favorable term and such
term, at Investor’s option, shall become a part of the Transaction Documents for
the benefit of Investor. Additionally, if Company fails to notify Investor of
any such additional or more favorable term, but Investor becomes aware that
Company or Mining Sub has granted such a term to any third party, Investor may
notify Company of such additional or more favorable term and such term shall
become a part of the Transaction Documents retroactive to the date on which such
term was granted to the applicable third party. The types of terms contained in
another security that may be more favorable to the holder of such security
include, but are not limited to, terms addressing conversion discounts,
conversion lookback periods, interest rates, original issue discounts, stock
sale price, conversion price per share, warrant coverage, warrant exercise
price, and anti-dilution/conversion and exercise price resets.

 

  6 

  

 

9. Miscellaneous. The provisions set forth in this Section 9 shall apply to this
Agreement, as well as all other Transaction Documents as if these terms were
fully set forth therein; provided, however, that in the event there is a
conflict between any provision set forth in this Section 9 and any provision in
any other Transaction Document, the provision in such other Transaction Document
shall govern.

 

9.1. Certain Capitalized Terms. To the extent any capitalized term used in any
Transaction Document is defined in any other Transaction Document (as noted
therein), such capitalized term shall remain applicable in the Transaction
Document in which it is so used even if the other Transaction Document (wherein
such term is defined) has been released, satisfied, or is otherwise cancelled or
terminated.

 

9.2. Arbitration of Claims. The parties shall submit all Claims (as defined in
Exhibit K) arising under this Agreement or any other Transaction Document or any
other agreement between the parties and their affiliates or any Claim relating
to the relationship of the parties to binding arbitration pursuant to the
arbitration provisions set forth in Exhibit K attached hereto (the “Arbitration
Provisions”). The parties hereby acknowledge and agree that the Arbitration
Provisions are unconditionally binding on the parties hereto and are severable
from all other provisions of this Agreement. By executing this Agreement,
Borrower represents, warrants and covenants that Borrower has reviewed the
Arbitration Provisions carefully, consulted with legal counsel about such
provisions (or waived its right to do so), understands that the Arbitration
Provisions are intended to allow for the expeditious and efficient resolution of
any dispute hereunder, agrees to the terms and limitations set forth in the
Arbitration Provisions, and that Borrower will not take a position contrary to
the foregoing representations. Borrower acknowledges and agrees that Investor
may rely upon the foregoing representations and covenants of Borrower regarding
the Arbitration Provisions.

 

9.3. Governing Law; Venue. This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the
internal laws of the State of Utah, without giving effect to any choice of law
or conflict of law provision or rule (whether of the State of Utah or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Utah. Each party consents to and expressly agrees that
exclusive venue for arbitration of any dispute arising out of or relating to any
Transaction Document or the relationship of the parties or their affiliates
shall be in Salt Lake County, Utah. Without modifying the parties obligations to
resolve disputes hereunder pursuant to the Arbitration Provisions, for any
litigation arising in connection with any of the Transaction Documents (and
notwithstanding the terms (specifically including any governing law and venue
terms) of any transfer agent services agreement or other agreement between the
Transfer Agent and Company, such litigation specifically includes, without
limitation any action between or involving Company and the Transfer Agent under
the TA Letter or otherwise related to Investor in any way (specifically
including, without limitation, any action where Company seeks to obtain an
injunction, temporary restraining order, or otherwise prohibit the Transfer
Agent from issuing shares of Common Stock to Investor for any reason)), each
party hereto hereby (i) consents to and expressly submits to the exclusive
personal jurisdiction of any state or federal court sitting in Salt Lake County,
Utah, (ii) expressly submits to the exclusive venue of any such court for the
purposes hereof, (iii) agrees to not bring any such action (specifically
including, without limitation, any action where Company seeks to obtain an
injunction, temporary restraining order, or otherwise prohibit the Transfer
Agent from issuing shares of Common Stock to Investor for any reason) outside of
any state or federal court sitting in Salt Lake County, Utah, and (iv) waives
any claim of improper venue and any claim or objection that such courts are an
inconvenient forum or any other claim, defense or objection to the bringing of
any such proceeding in such jurisdiction or to any claim that such venue of the
suit, action or proceeding is improper. Finally, Company covenants and agrees to
name Investor as a party in interest in, and provide written notice to Investor
in accordance with Section 9.13 below prior to bringing or filing, any action
(including without limitation any filing or action against any person or entity
that is not a party to this Agreement, including without limitation the Transfer
Agent) that is related in any way to the Transaction Documents or any
transaction contemplated herein or therein, including without limitation any
action brought by Company to enjoin or prevent the issuance of any shares of
Common Stock to Investor by the Transfer Agent, and further agrees to timely
name Investor as a party to any such action. Borrower acknowledges that the
governing law and venue provisions set forth in this Section 9.3 are material
terms to induce Investor to enter into the Transaction Documents and that but
for Borrower’s agreements set forth in this Section 9.3 Investor would not have
entered into the Transaction Documents.

 

  7 

  

 

9.4. Specific Performance. Borrower acknowledges and agrees that irreparable
damage may occur to Investor in the event that Borrower fails to perform any
material provision of this Agreement or any of the other Transaction Documents
in accordance with its specific terms. It is accordingly agreed that Investor
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Agreement or such other Transaction Document and to
enforce specifically the terms and provisions hereof or thereof, this being in
addition to any other remedy to which the Investor may be entitled under the
Transaction Documents, at law or in equity. For the avoidance of doubt, in the
event Investor seeks to obtain an injunction against Borrower or specific
performance of any provision of any Transaction Document, such action shall not
be a waiver of any right of Investor under any Transaction Document, at law, or
in equity, including without limitation its rights to arbitrate any Claim
pursuant to the terms of the Transaction Documents.

 

9.5. Calculation Disputes. Notwithstanding the Arbitration Provisions, in the
case of a dispute as to any determination or arithmetic calculation under the
Transaction Documents, including without limitation, calculating the Outstanding
Balance, Warrant Shares, Exercise Shares (as defined in the Warrant), Delivery
Shares (as defined in the Warrant), Lender Conversion Price (as defined in the
Note), Lender Conversion Shares (as defined in the Note), Redemption Conversion
Price, Redemption Conversion Shares (as defined in the Note), Conversion Factor
(as defined in the Note), Market Price (as defined in the Note), or VWAP (as
defined in the Note) (each, a “Calculation”), Borrower or Investor (as the case
may be) shall submit any disputed Calculation via email or facsimile with
confirmation of receipt (i) within two (2) Trading Days after receipt of the
applicable notice giving rise to such dispute to Borrower or Investor (as the
case may be) or (ii) if no notice gave rise to such dispute, at any time after
Investor learned of the circumstances giving rise to such dispute. If Investor
and Borrower are unable to agree upon such Calculation within two (2) Trading
Days of such disputed Calculation being submitted to Borrower or Investor (as
the case may be), then Investor will promptly submit via email or facsimile the
disputed Calculation to Unkar Systems Inc. (“Unkar Systems”). Investor shall
cause Unkar Systems to perform the Calculation and notify Borrower and Investor
of the results no later than ten (10) Trading Days from the time it receives
such disputed Calculation. Unkar Systems’ determination of the disputed
Calculation shall be binding upon all parties absent demonstrable error. Unkar
Systems’ fee for performing such Calculation shall be paid by the incorrect
party, or if both parties are incorrect, by the party whose Calculation is
furthest from the correct Calculation as determined by Unkar Systems. In the
event Borrower is the losing party, no extension of the Delivery Date (as
defined in the Note) shall be granted and Borrower shall incur all effects for
failing to deliver the applicable shares in a timely manner as set forth in the
Transaction Documents. Notwithstanding the foregoing, Investor may, in its sole
discretion, designate an independent, reputable investment bank or accounting
firm other than Unkar Systems to resolve any such dispute and in such event, all
references to “Unkar Systems” herein will be replaced with references to such
independent, reputable investment bank or accounting firm so designated by
Investor.

 

  8 

  

 

9.6. Counterparts. Each Transaction Document may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. The parties hereto confirm that any
electronic copy of another party’s executed counterpart of a Transaction
Document (or such party’s signature page thereof) will be deemed to be an
executed original thereof.

 

9.7. Document Imaging. Investor shall be entitled, in its sole discretion, to
image or make copies of all or any selection of the agreements, instruments,
documents, and items and records governing, arising from or relating to any of
Borrower’s loans, including, without limitation, this Agreement and the other
Transaction Documents, and Investor may destroy or archive the paper originals.
The parties hereto (i) waive any right to insist or require that Investor
produce paper originals, (ii) agree that such images shall be accorded the same
force and effect as the paper originals, (iii) agree that Investor is entitled
to use such images in lieu of destroyed or archived originals for any purpose,
including as admissible evidence in any demand, presentment or other
proceedings, and (iv) further agree that any executed facsimile (faxed),
scanned, emailed, or other imaged copy of this Agreement or any other
Transaction Document shall be deemed to be of the same force and effect as the
original manually executed document.

 

9.8. Headings. The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of, this
Agreement.

 

9.9. Severability. In the event that any provision of this Agreement is invalid
or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform to such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

 

9.10. Entire Agreement. This Agreement, together with the other Transaction
Documents, contains the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither Borrower nor Investor makes any representation, warranty,
covenant or undertaking with respect to such matters. For the avoidance of
doubt, all prior term sheets or other documents between Borrower and Investor,
or any affiliate thereof, related to the transactions contemplated by the
Transaction Documents (collectively, “Prior Agreements”), that may have been
entered into between Borrower and Investor, or any affiliate thereof, are hereby
null and void and deemed to be replaced in their entirety by the Transaction
Documents. To the extent there is a conflict between any term set forth in any
Prior Agreement and the term(s) of the Transaction Documents, the Transaction
Documents shall govern.

 

9.11. Amendments. No provision of this Agreement may be waived or amended other
than by an instrument in writing signed by both parties hereto.

 

  9 

  

 

9.12. Notices. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of: (i) the date delivered, if delivered by personal
delivery as against written receipt therefor or by email to an executive
officer, or by facsimile (with successful transmission confirmation), (ii) the
earlier of the date delivered or the third Trading Day after deposit, postage
prepaid, in the United States Postal Service by certified mail, or (iii) the
earlier of the date delivered or the third Trading Day after mailing by express
courier, with delivery costs and fees prepaid, in each case, addressed to each
of the other parties thereunto entitled at the following addresses (or at such
other addresses as such party may designate by five (5) calendar days’ advance
written notice similarly given to each of the other parties hereto):

 

If to Borrower:

 

MGT Capital Investments, Inc.

Attn: Robert Ladd

512 S. Magnum Street, Suite 408

Durham, North Carolina 27701

 

With a copy to (which copy shall not constitute notice):

Sichenzia Ross Ference Kesner LLP

Attn: Jay Kaplowitz, Esq.

61 Broadway

New York, New York 10006

 

If to Investor:

 

Iliad Research and Trading, L.P.

Attn: John Fife

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

 

With a copy to (which copy shall not constitute notice):

 

Hansen Black Anderson Ashcraft PLLC

Attn: Jonathan Hansen

3051 West Maple Loop Drive, Suite 325

Lehi, Utah 84043

 

9.13. Successors and Assigns. This Agreement or any of the severable rights and
obligations inuring to the benefit of or to be performed by Investor hereunder
may be assigned by Investor to a third party, including its affiliates, in whole
or in part, without the need to obtain Borrower’s consent thereto. Borrower may
not assign its rights or obligations under this Agreement or delegate its duties
hereunder without the prior written consent of Investor.

 

9.14. Survival. The representations and warranties of Borrower and the
agreements and covenants set forth in this Agreement shall survive the Closing
hereunder notwithstanding any due diligence investigation conducted by or on
behalf of Investor. Borrower agrees to indemnify and hold harmless Investor and
all its officers, directors, employees, attorneys, and agents for loss or damage
arising as a result of or related to any breach or alleged breach by Borrower of
any of its representations, warranties and covenants set forth in this Agreement
or any of its covenants and obligations under this Agreement, including
advancement of expenses as they are incurred.

 

9.15. Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

  10 

  

 

9.16. Investor’s Rights and Remedies Cumulative; Liquidated Damages. All rights,
remedies, and powers conferred in this Agreement and the Transaction Documents
are cumulative and not exclusive of any other rights or remedies, and shall be
in addition to every other right, power, and remedy that Investor may have,
whether specifically granted in this Agreement or any other Transaction
Document, or existing at law, in equity, or by statute, and any and all such
rights and remedies may be exercised from time to time and as often and in such
order as Investor may deem expedient. The parties acknowledge and agree that
upon Borrower’s failure to comply with the provisions of the Transaction
Documents, Investor’s damages would be uncertain and difficult (if not
impossible) to accurately estimate because of the parties’ inability to predict
future interest rates and future share prices, Investor’s increased risk, and
the uncertainty of the availability of a suitable substitute investment
opportunity for Investor, among other reasons. Accordingly, any fees, charges,
and default interest due under the Note, the Warrant, and the other Transaction
Documents are intended by the parties to be, and shall be deemed, liquidated
damages (under Borrower’s and Investor’s expectations that any such liquidated
damages will tack back to the Closing Date for purposes of determining the
holding period under Rule 144 under the 1933 Act). The parties agree that such
liquidated damages are a reasonable estimate of Investor’s actual damages and
not a penalty, and shall not be deemed in any way to limit any other right or
remedy Investor may have hereunder, at law or in equity. The parties acknowledge
and agree that under the circumstances existing at the time this Agreement is
entered into, such liquidated damages are fair and reasonable and are not
penalties. All fees, charges, and default interest provided for in the
Transaction Documents are agreed to by the parties to be based upon the
obligations and the risks assumed by the parties as of the Closing Date and are
consistent with investments of this type. The liquidated damages provisions of
the Transaction Documents shall not limit or preclude a party from pursuing any
other remedy available at law or in equity; provided, however, that the
liquidated damages provided for in the Transaction Documents are intended to be
in lieu of actual damages.

 

9.17. Ownership Limitation. Notwithstanding anything to the contrary contained
in this Agreement or the other Transaction Documents, if at any time Investor
would be issued shares of Common Stock under any of the Transaction Documents,
but such issuance would cause Investor (together with its affiliates) to
beneficially own a number of shares exceeding the Maximum Percentage (as defined
in the Note), then Company must not issue to Investor the shares that would
cause Investor to exceed the Maximum Percentage. The shares of Common Stock
issuable to Investor that would cause the Maximum Percentage to be exceeded are
referred to herein as the “Ownership Limitation Shares”. Company shall reserve
the Ownership Limitation Shares for the exclusive benefit of Investor. From time
to time, Investor may notify Company in writing of the number of the Ownership
Limitation Shares that may be issued to Investor without causing Investor to
exceed the Maximum Percentage. Upon receipt of such notice, Company shall be
unconditionally obligated to immediately issue such designated shares to
Investor, with a corresponding reduction in the number of the Ownership
Limitation Shares. For purposes of this Section, beneficial ownership of Common
Stock will be determined under Section 13(d) of the 1934 Act.

 

9.18. Attorneys’ Fees and Cost of Collection. In the event of any arbitration or
action at law or in equity to enforce or interpret the terms of this Agreement
or any of the other Transaction Documents, the parties agree that the party who
is awarded the most money (which, for the avoidance of doubt, shall be
determined without regard to any statutory fines, penalties, fees, or other
charges awarded to any party) shall be deemed the prevailing party for all
purposes and shall therefore be entitled to an additional award of the full
amount of the attorneys’ fees, deposition costs, and expenses paid by such
prevailing party in connection with arbitration or litigation without reduction
or apportionment based upon the individual claims or defenses giving rise to the
fees and expenses. Nothing herein shall restrict or impair an arbitrator’s or a
court’s power to award fees and expenses for frivolous or bad faith pleading. If
(i) the Note or Warrant is placed in the hands of an attorney for collection or
enforcement prior to commencing arbitration or legal proceedings, or is
collected or enforced through any arbitration or legal proceeding, or Investor
otherwise takes action to collect amounts due under the Note or to enforce the
provisions of the Note or the Warrant, or (ii) there occurs any bankruptcy,
reorganization, receivership of Borrower or other proceedings affecting
Borrower’s creditors’ rights and involving a claim under the Note or the
Warrant; then Borrower shall pay the costs incurred by Investor for such
collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, without limitation,
attorneys’ fees, expenses, deposition costs, and disbursements.

 

  11 

  

 

9.19. Waiver. No waiver of any provision of this Agreement shall be effective
unless it is in the form of a writing signed by the party granting the waiver.
No waiver of any provision or consent to any prohibited action shall constitute
a waiver of any other provision or consent to any other prohibited action,
whether or not similar. No waiver or consent shall constitute a continuing
waiver or consent or commit a party to provide a waiver or consent in the future
except to the extent specifically set forth in writing.

 

9.20. Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES ANY
AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT, ANY OTHER
TRANSACTION DOCUMENT, OR THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY
JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY
ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR REGULATION.
FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND
VOLUNTARILY WAIVING SUCH PARTY’S RIGHT TO DEMAND TRIAL BY JURY.

 

9.21. Time is of the Essence. Time is expressly made of the essence with respect
to each and every provision of this Agreement and the other Transaction
Documents.

 

9.22. Voluntary Agreement. Borrower has carefully read this Agreement and each
of the other Transaction Documents and has asked any questions needed for
Borrower to understand the terms, consequences and binding effect of this
Agreement and each of the other Transaction Documents and fully understand them.
Borrower has had the opportunity to seek the advice of an attorney of Borrower’s
choosing, or has waived the right to do so, and is executing this Agreement and
each of the other Transaction Documents voluntarily and without any duress or
undue influence by Investor or anyone else.

 

[Remainder of page intentionally left blank; signature page follows]

 

  12 

  

 

IN WITNESS WHEREOF, the undersigned Investor and Borrower have caused this
Agreement to be duly executed as of the date first above written.

 

SUBSCRIPTION AMOUNT:

 

Principal Amount of Note:  $1,355,000.00         Purchase Price:  $1,125,000.00 

 

  INVESTOR:           Iliad Research and Trading, L.P.         By: Iliad
Management, LLC, its General Partner             By: Fife Trading, Inc., its
Manager               By:           John M. Fife, President

 

  COMPANY:       MGT Capital Investments, Inc.         By:
                            Printed Name:     Title:           MINING SUB:      
  MGT Mining One, Inc.         By:     Printed Name:     Title:  

 

[Signature Page to Securities Purchase Agreement]

 



   

  

 

ATTACHED EXHIBITS:

 

Exhibit A Note Exhibit B Warrant Exhibit C Escrow Agreement Exhibit D Mining Sub
Security Agreement Exhibit E Pledge Agreement Exhibit F Officer’s Certificate
Exhibit G Irrevocable Transfer Agent Instructions Exhibit H Company Secretary’s
Certificate Exhibit I Share Issuance Resolution Exhibit J Mining Sub Secretary’s
Certificate Exhibit K Arbitration Provisions

 

   

  

 